                    IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF PUERTO RICO

 MIGUEL A. FERNANDEZ TORRES
 Plaintiff                                             CIVIL 16-2396CCC
 vs                                                    (Related Cr. 13-0296-01CCC)
 UNITED STATES OF AMERICA
 Defendant


                                  OPINION AND ORDER

     Before the Court are the following motions: (a) Miguel Fernández Torres’
(“Petitioner” or “Fernández Torres”) pro se Motion Under 28 U.S.C. § 2255 to
Vacate, Set Aside or Correct Sentence (d.e. 1); (b) the Federal Public
Defender’s (“FPD”) Supplemental Brief in Support of Petitioner’s Motion to
Vacate (d.e. 7); and (c) the United States of America’s (“Respondent”)
Response in Opposition (d.e. 11). For the reasons discussed below, the Court
DISMISSES the Petition.
I.   BACKGROUND
     On May 22, 2013, Petitioner was charged with other co-defendant in a
three-count Indictment1 (Criminal No. 13-296, d.e. 3). On May 27, 2015,
Petitioner pled guilty to a Hobbs Act robbery in violation of 18 U.S.C. § 1951
(Count One), and to possession of a firearm in furtherance of a crime of
violence in violation of U.S.C. § 924(c)(1)(A) (Count Three) (Criminal
No. 13-296, d.e. 112, d.e. 114). On September 17, 2015, the Court sentenced
Petitioner to 30 months as to Count One, and 60 months as to Count Three,
to be served consecutively, for a total term of imprisonment of 90 months


     1
         Petitioner was charged in all three counts.
CIVIL 16-2396CCC                        2
(Related Cr. 13-0296-01CCC)

(Criminal No. 13-296, d.e. 127). Judgment was entered on that same day
(Criminal No. 13-296, d.e. 128). On September 23, 2015, the Court entered
an Amended Judgment solely toad recommendations to the BOP (Criminal
No. 13-296, d.e. 129). Petitioner did not file an appeal.
      On July 26, 2016, Petitioner filed a Motion Under 28 U.S.C. § 2255 to
Vacate, Set Aside, or Correct Sentence, and Memorandum of Law in Support
thereof (d.e. 1). On April 11, 2017, the FPD filed a Supplemental Brief in
Support of Petitioner’s Section 2255 Motion (d.e. 7). On September 30, 2016,
Respondent filed a Response in Opposition (d.e. 11).
II.   STANDARD OF REVIEW
      Pursuant to 28 U.S.C. § 2255, “[a] prisoner in custody under sentence of
a court established by [an] Act of Congress . . . may move the court which
imposed the sentence to vacate, set aside or correct the sentence.” 28 U.S.C.
§ 2255(a). “[T]he statute provides for post-conviction relief in four instances,
namely, if the petitioner’s sentence (1) was imposed in violation of the
Constitution, or (2) was imposed by a court that lacked jurisdiction, or
(3) exceeded the statutory maximum, or (4) was otherwise subject to collateral
attack.” David v. United States, 134 F.3d 470, 474 (1st Cir. 1998) (citing Hill v.
United States, 368 U.S. 424, 426-27 (1962)). Claims that do not allege
constitutional or jurisdictional errors are properly brought under section 2255
only if the claimed error is a “fundamental defect which fundamentally results
in a complete miscarriage of justice” or “an omission inconsistent with the
rudimentary demands of fair procedure.” Id.
CIVIL 16-2396CCC                          3
(Related Cr. 13-0296-01CCC)

        A motion under § 2255 is not a substitute for a direct appeal. Foster v.
Chatman, 136 S. Ct. 1737, 1758 (2016). As a result, “as a general rule, federal
prisoners may not use a motion under 28 U.S.C. § 2255 to relitigate a claim
that was previously rejected on direct appeal.”            Id. (citations omitted).
Moreover, “[c]ollateral relief in a § 2255 proceeding is generally unavailable if
the petitioner has procedurally defaulted his claim by failing to raise the claim
in a timely manner at trial or on direct appeal.” Bucci v. United States,
662 F.3d 18, 27 (1st Cir. 2011) (quotation marks and citations omitted). If a
section 2255 petitioner does not raise a claim on direct appeal, that claim is
barred from judicial review unless Petitioner can demonstrate both (1) cause
for the procedural default and (2) actual prejudice resulting from the error
asserted. Id.; United States v. Frady, 456 U.S. 152, 167-68 (1982).
III.    DISCUSSION
       Fernández Torres moves to vacate, set aside or correct his sentence on
the following grounds: (1) ineffective assistance of counsel; and (2) Johnson v.
United States, 576 U.S. ____, 135 S.Ct. 2551 (2015) (d.e. 1, d.e. 7).
        A.    Ineffective Assistance of Counsel
        Petitioner claims that his counsel was ineffective for failing to advise him
of the consequences of not filing a direct appeal (d.e. 4-5). Petitioner provides
no further arguments as to this matter so that he would not procedurally
default.
        The record does not support Petitioner’s allegation that counsel did not
adequately explain the consequences of not filing a direct appeal. In the Plea
Agreement, the parties stipulated a waiver of appeal clause (Criminal
CIVIL 16-2396CCC                                4
(Related Cr. 13-0296-01CCC)

No. 13-296, d.e. 112 at p. 10). Pursuant the Court’s Order adopting the
Magistrate-Judge’s Report and Recommendation,2 the Court determined that
Petitioner had entered a voluntary and intelligent plea (Criminal No. 13-296,
d.e. 116). At the Plea hearing, Petitioner was advised by the Court that he
could appeal his conviction if he believed that his guilty plea was somehow
unlawful or involuntary or if there was some other fundamental defect in the
proceedings which was not waived by his guilty plea. (Criminal No. 13-296,
d.e. 115 at p. 8).
      Petitioner was also informed that he had a statutory right to appeal his
sentence under certain circumstances particularly if the sentence was contrary
to law, and that with few exceptions, any notice of appeal must be filed within
fourteen (14) days of judgment being entered in the case. Id. Petitioner was
apprised that the right to appeal was subject to certain limitations allowed by
law because his Plea Agreement contained a waiver of appeal in paragraph
nineteen (19) which was read to defendant in open court. Id. Defendant
recognized having knowledge of the waiver of appeal, discussing the same
with his counsel and understanding its consequences. Id. In addition, his
attorney acknowledged discussing the waiver of appeal and its consequences
with his client (Criminal No. 13-296, d.e. 115, d.e. 116).
      It follows, therefore, that Petitioner cannot claim that his attorney did not
advise him of the consequences of not filing a direct appeal. Therefore, for the
reasons stated above, Petitioner’s claim of ineffective assistance of counsel for



      2
          Adopted by the Court on June 22, 2105 (Criminal No. 13-296, d.e. 116).
CIVIL 16-2396CCC                         5
(Related Cr. 13-0296-01CCC)

failing to advise him of the consequences of not filing a direct appeal is
meritless.
      B.     Johnson v. United States, 576 U.S. ____, 135 S.Ct. 2551 (2015)
      Petitioner filed his Section 2255 Motion seeking that his sentence be
vacated under Johnson v. United States, 576 U.S. ____, 135 S.Ct.
2551 (2015), on the following grounds: Hobbs Act robbery categorically fails
to satisfy Section 924(c)’s force clause; Hobbs Act robbery cannot be qualified
under the residual clause found in Section 924(c)(3)(B) because it is
unconstitutional ; and aiding and abetting liability does not require the use of
violent force (d.e. 7 at p. 2). In addition, Petitioner alleges that in light of
Johnson, he is actually innocent of his 924(c) charge (d.e. 1 at pp. 4-5).
      In Johnson v. United States, ___ U.S. ____, 135 S.Ct. 2551 (2015), the
United States Supreme Court held that the “residual clause” of the Armed
Career Criminal Act [“ACCA”] was unconstitutionally vague and that “imposing
an increased sentence under the residual clause of the [ACCA] violates the
Constitution's guarantee of due process.”          Johnson, ___ U.S. at ____,
135 S.Ct. at 2555-63. The ACCA provides for enhanced penalties for those
with three qualifying prior felony convictions for either serious drug offenses or
“violent felonies.” The ACCA defines a “violent felony” as a crime punishable
by imprisonment for a term exceeding one year “that - (i) has as an element
the use, attempted use, or threatened use of physical force against the person
of another; or (ii) is burglary, arson, or extortion, involves use of explosives, or
otherwise involves conduct that presents a serious potential risk of physical
injury to another.”    18 U.S.C. § 924(e)(2)(B)(ii) (emphasis added).          The
CIVIL 16-2396CCC                         6
(Related Cr. 13-0296-01CCC)

underlined portion above is known as the ACCA's “residual clause.” The
Supreme     Court   determined     the   ACCA's    “residual   clause”   to   be
unconstitutionally vague because its application was too “wide- ranging” and
“indeterminate.” Id. On April 18, 2016, the United States Supreme Court
determined that Johnson announced a new substantive rule that applies
retroactively to cases on collateral review.        Welch v. United States,
___ U.S. ____, 136 S.Ct. 1257, 194 L.Ed. 2d 387 (2016).
      Section 924(c)(1)(A), under which Petitioner was convicted, prohibits the
possession of a firearm in furtherance of a “crime of violence” or a drug
trafficking crime. Section 924(c)(3) defines “crime of violence” as “an offense
that is a felony and - (A) has as an element the use, attempted use, or
threatened use of physical force against the person of another, or (B) that by
its nature, involves a substantial risk that physical force against the person or
property of another may be used in the course of committing the offense.”
18 U.S.C. § 924(c)(3)(B) (emphasis added). The underlined portion above is
known as the “residual clause” of Section 924(c)(3). It should be noted that
Petitioner was convicted and sentenced under the provision of 924(c) that
pertains to the use of a firearm during and in relation to a crime as well as
robbery affecting commerce. See United States v. Hare, 820 F.3d 93, 105-06
(4th Cir. 2016) (declining to address the merits of defendant's Johnson claim
where defendant was convicted of possessing a firearm in furtherance of a
drug trafficking crime).
      A robbery using a weapon in furtherance of a crime under the Hobbs Act,
is not covered under the “residual clause” but under the “force clause,” that is,
CIVIL 16-2396CCC                        7
(Related Cr. 13-0296-01CCC)

that weapons and the non “residual” conduct, does not constitute a case under
Johnson, as the elements of the specific crime are “actual or threatened”
criminal conduct. See United States v. Garcia-Ortiz, 904 F.3d 102, 108-109
(1st Cir. 2018) (“[W]e therefore hold that because the offense of Hobbs Act
robbery has as an element, the use of threatened use of physical force capable
of causing injury to a person or property, a conviction for Hobbs Act robbery
categorically constitutes a ‘crime of violence’ under section 924(c)’s force
clause”). “The elements of the Hobbs Act include ‘an implicit mens rea
element of general intent – or knowledge – as the active rea of the offense’
citing United States v. Frates, 896 F.3d 96, 98 (1st Cir. 2018), and United
States v. Ellison, 866 F.3d 32, 39 (1st Cir. 2017). See Garcia-Ortiz, 904 F.3d
at 108-109.
       As neither Petitioner’s conviction nor sentence rest upon the residual
clause of section 924(c)(3)(B), Johnson is inapplicable to the circumstances of
his case. It follows, therefore, that Petitioner cannot claim that he is actually
innocent of his 924(c) charge.       Therefore, petitioner’s claim seeking his
conviction and sentence be vacated under Johnson is DENIED
III.   CERTIFICATE OF APPEALABILITY
       It is further ordered that no certificate of appealability should be issued
in the event that Petitioner filed a notice of appeal because there is no
substantial showing of the denial of a constitutional right within the meaning of
28 U.S.C. § 2253(c)(2).
CIVIL 16-2396CCC                     8
(Related Cr. 13-0296-01CCC)

IV.     CONCLUSION
        For the reasons stated, Miguel Fernández Torres’ Motion Under
28 U.S.C. § 2255 to Vacate, Set Aside or Correct Sentence (d.e. 1) and
Supplemental Brief in Support of his Motion (d.e. 7) are DENIED. This case
is DISMISSED, WITH PREJUDICE. Judgment shall be entered on this same
date.
        SO ORDERED.
        At San Juan, Puerto Rico, on September 30, 2019.



                                         S/GUSTAVO A. GELPÍ
                                         Chief U.S. District Judge
